         Case 2:19-mj-00195-jmc Document 5-1 Filed 11/08/19 Page 1 of 5



                                                AX'FIDAVIT

        I, Timothy Hoffrnann, being first duly sworn, hereby depose and state as follows:


                        INTRODUCTION, AIID AGENT BACKGROT]ND

        1.       I submit this affidavit to   establish probable cause to believe that in or about

November 2019, Chakeshia WATTS and Jerry WATTS violated 21 U.S.C. g 856(aXl) bV

unlawfully and knowingly using and maintaining          a place   located at96 Cherry Steet, Aparhnent

#3, Saint Johnsbury, Vermont, for the putpose of distributing and using cocaine and cocaine

base, Schedule   II contolled   substances.

        2.       I am assigned to the DEA's Burlington Resident Office (BRO). I was hired as a

SA \dth DEA in 2012, and I completed my taining            in20l3. In connection with my duties and
responsibilities as a SA, I have received extensive training in the field of narcotics investigation

and enforcement. I have received     taining, both formal and informal, in the investigation of

violations of controlled substance offenses, including attending several schools regarding general

narcotics investigation. I completed the DEA Basic Agent Training Academy, located in

Quantico, Virginia. I have also received specialized training related to the investigation        of
mQney laundering and other financial crimes related to drug         tafficking. I have   also participated

in investigations relating specifically to the possession and distribution of cocaine base and

cocaine, the drugs involved in this investigation and discussed herein. I have also participated        in

various aspects of investigatory work, including but not limited to undercover surveillance and

undercover narcotics purchases, and I have participated in several narcotics-related arrests and

the execution of many narcotics-related search warrants. I have written affidavits in support          of
search and arrest warants, and    I frequently utilize the services of informants and other

confidential sources of information.
             Case 2:19-mj-00195-jmc Document 5-1 Filed 11/08/19 Page 2 of 5



            3.     The information contained within this affidavit is based upon my    tarnfS,
    experience, and investigation, as well as information that has been conveyed to me by
                                                                                          other law

    enforcement officers. The following is either known to me personally or has been related
                                                                                             to me

    by persons having direct knowledge of the events described below, including other law

    enforcement ofEcers involved in this investigation. Since ttris affidavit is being submitted for
                                                                                                     the

    limited purpose of establishing probable cause, I have not included each and every fact known
                                                                                                  to
    me concerning this investigation

                                          PROBABLE CAUSE

           4.      On November    6,2019,I presented an application for a federal search warrant to

    Chief United States Distuict Judge Geoffrey Crawford, requesting authorization to search 96

    Cherry Street, Apartment #3, Saint Johnsbury, Vermont, which Judge Crawford granted. A copy

of the search warrant affidavit is attached as Exhibit 1, and its contents remain true and correct

and are incorporated here.

           5.     On November     7,2}l9,law   enforcement encountered Chakeshia WATTS as she

was attempting to get into the 2018 gray Ford Expedition referenced in        Exhibit l. During the
encounter, which took place in a public parking lot near Dunkin Donuts in Saint Johnsbury,

Vermont, WATTS reported that she was a user of cocaine base, and was found to be in

possession of a pipe used to smoke cocaine base, a "push      rod,"l   a small metal box   with suspected
cocaine residue, and approximately 2.6 grams of suspected cocaine base. I conducted
                                                                                    a field test

of the suspected cocaine base, and it tested presumptive positive for cocaine. Following
                                                                                         the




IA "push rod" is a small, long cylindrical object used to push cocaine base residue to the end of
apipe enabling a final"hif, of cocaine base from the pipe.
            Case 2:19-mj-00195-jmc Document 5-1 Filed 11/08/19 Page 3 of 5



seizure of the suspected cocaine base, Chakesia WATTS was arrested.

         6.      During this encounter with Chakesia WATTS in the public parking lot, I seized

her mobile phone as evidence. Following the execution of the search warrant, TFO Scalise called

cellular number 802-278-l242,wlichwas provided by the Source of Information referenced in

the   Affidavit in support of the Search Warrant Application for 96 Cherry Street, Apartrnent #3,

and   I observed the phone seized from Chakesia WATTS activate and receive an incoming call

from TFO Scalise's phone. As described by the Source of Information, this phone number was

used to arrange narcotics transactions with Chakesia WATTS.

         7.      The driver of the Expedition was also arrested for possession of suspected

cocaine, which was packaged in a     war glassine envelope. I field-tested the suspected cocaine

seized from the driver, and   it field-tested presumptive positive for the presence of cocaine.

Special Agent Kevin Kadish and TFO Christopher Matott conducted a post-arest interview            of

the driver. Among other things, the driver advised it was living at 96 Cherry Street, Aparfinent

#3, for approximately the past month. During that time the driver was obtaining narcotics from

an individual identified as CM at 96 Cherry Street, Apartment #3.

          8.     Shortly after the traffic stop, members of the DEA BRO executed the search

warrant at96 Cherry Street, Apartnent #3, Saint Johnsbury, Vermont. Agents encountered Jerry

WATTS near the closet in the living room. Inside the closet, on the floor, agents located a

plastic bag inside of which were numerous wal( glassine envelopes, and two knotted plastic bags

containing suspected controlled substances. In the bathroom, there was a mop bucket, and in that

bucket, agents located a Newport cigarette box, inside of which were 8 glassine envelopes

containing srrspected contolled substances. In the kitchen, agents located a pipe used to smoke

cocaine base, and a box containing numerous small plastic zip-lock baggies that I recognize to be
               Case 2:19-mj-00195-jmc Document 5-1 Filed 11/08/19 Page 4 of 5




consistent with baggies used to package controlled substances. In a child's bedroom, the agents

located a pipe used to smoke cocaine base and materials used for packaging narcotics. In
                                                             o'chore   boy,"'indicative that cocaine
nnmerous locations in the house, agents observed bumt

base had been smoked at the residence.       It should be noted that the suspected cocaine seized from

the driver of the Expedition was packaged in a mamer consistent with the cocaine packaged in

the Newport cigarette box and the wa:r glassine envelopes found in the closet.

          9.        I field-tested the suspected controlled substances seized from the bathroom, and it

field-tested presumptive positive for the presence of cocaine. I also field-tested the suspected

controlled substances seized from the living room closet, and it field-tested presumptive positive

for the presence of cocaine. The total weight of the two bags of suspected cocaine from the

living room closet weighed approximately 5 grams.

           10.      I interviewed Jerry WATTS after his arrest. WATTS        stated that he and


Chakeshia WATTS had lived at the 96 Cherry Street, Apartrnent #3 residence for over two years.

Jerry WATTS also admitted that he has been an active user of cocaine since approximately 2004.

           I   l.   In addition, an individual identified as CM was located in the bathroom of 96

Cherry Street, Apartment #3 during the execution of the search warrant. CM had active a:rest

warrants in the State of Vermont and was arrested. TFO Frank Scalise and ATF Special Agent

Brian Wood conducted a post-arest interview of CM. During this post-arrest interview, he

acknowledged being a user of drugs and accepted responsibility for the drugs found in the

bathroom. CM also acknowledged staying at 96 Cherry Steet, Apartment #3 because the




 2
     "Chore boyo' is a brand of scouring pad ttrat is also used to facilitate the smoking of cocaine
 base.
          Case 2:19-mj-00195-jmc Document 5-1 Filed 11/08/19 Page 5 of 5



prwious place he was staying had too many illegal activities.

                                               CONCLUSION

       12.       Based on the foregoing,       I submit there is probable   cause to believe that in or about

November 2019, Chakeshia WATTS and Jerry WATTS violated 21 U.S.C. $ 856(a)(1) by

unlawfully and knowingly using and maintaining           a place   locatedat96 Cherry Street, Apartnent

#3, Saint Johnsbury, Vermont, for the purpose of distibuting and using cocaine and cocaine

base, Schedule   II controlled   substances.

                                                               Respectfully submitted,



                                                               Special Agent Timothy Hoffinann
                                                               Drug Enforcement Administration


       Subscribed and sworn to before me on                        9,2019.
